IN THE SUPREME COURT OF THE STATE OF IDAHO
                                   Docket No. 48536

 STATE OF IDAHO,                                              )
                                                              )
      Plaintiff-Appellant,                                    )      Boise, December 2021 Term
                                                              )
 v.                                                           )      Opinion Filed: March 16, 2022
                                                              )
 MALINDA ROSE POE,                                            )      Melanie Gagnepain, Clerk
                                                              )
      Defendant-Respondent.                                   )

         Appeal from the District Court of the Third Judicial District, State of Idaho, Owyhee
         County. D. Duff McKee, Senior District Judge. Shane Darrington, Magistrate Judge.

         The decision of the district court is affirmed.

         Lawrence G. Wasden, Idaho Attorney General, Boise, for appellant State of Idaho.
         Dayton Reed argued.

         Malinda Rose Poe, respondent pro se.

                                           _____________________

STEGNER, Justice.
         The Idaho Industrial Commission appeals the dismissal of motion to renew a restitution
order in a criminal case. The Owyhee County Prosecuting Attorney obtained an order of restitution
against Malinda Poe in 2005, which required Poe to pay $2,346 to the Industrial Commission’s
Crime Victims Compensation Program. 1 In 2010, the Industrial Commission sought an order
renewing the order of restitution, which was granted by the magistrate court. Five years later, the
Industrial Commission sought another order renewing the order of restitution, which was also
granted at that time by the magistrate court.
         In 2020, the Industrial Commission sought a third order renewing the order of restitution.
This time, however, the magistrate court denied the request, finding that the Industrial Commission
lacked standing to seek a renewal of the restitution order. The Industrial Commission appealed to

1
  The original caption to this case was “State of Idaho v. Malinda Rose Poe.” In 2005, the caption was incorrectly
changed to include the Industrial Commission’s Crime Victims Compensation Program as a plaintiff. The caption
read as follows: “State of Idaho, ex rel. Industrial Commission, Crime Victims Compensation Program v. Malinda
Rose Poe.” Because this was an inappropriate change given that this was a criminal case, we have corrected the caption
on appeal. I.A.R. 6 (“The Supreme Court may amend a title of an appeal or proceeding before it at any time.”).


                                                          1
the district court, which, sitting in its intermediate appellate capacity, also concluded the
Commission lacked standing, and further concluded that the order of restitution was not subject to
renewal pursuant to Idaho Code section 10-1110. The Industrial Commission timely appealed to
this Court. For the reasons discussed below, we affirm the decision of the district court.
                             I.       FACTUAL AND PROCEDURAL BACKGROUND
         On August 25, 2003, Malinda Poe was charged with committing a battery against Michelle
Aguilera in violation of Idaho Code section 18-903. 2 Poe pleaded not guilty and was released on
her own recognizance prior to trial. A no contact order was entered the same day, forbidding Poe
from having direct or indirect contact with Aguilera. Poe was appointed a public defender, and on
October 20, 2003, she pleaded guilty to an amended charge of disturbing the peace in violation of
Idaho Code section 18-6409.
         The Owyhee County Prosecuting Attorney sought an “Order of Restitution” against Poe.
On November 24, 2003, Magistrate Judge Thomas Ryan granted an Order of Restitution against
Poe, ordering her to pay $3,035 in restitution to Aguilera. Poe did not pay the amount required by
the Order of Restitution and, by April 29, 2005, the Idaho Industrial Commission’s Crime Victims
Compensation Program (“Industrial Commission” or “Commission”) had paid $2,346 on behalf
of Poe to Aguilera. The Industrial Commission requested that the Owyhee County Prosecuting
Attorney seek to amend the Order of Restitution so that the Commission was also listed as a victim
entitled to restitution, and an “Amended Order of Restitution” to that effect was entered against
Poe on July 27, 2005. The Amended Order required Poe to pay $2,346 in restitution to the
Industrial Commission and $35 to Aguilera, for a total of $2,381. 3
         Poe did not pay the amount required by the Amended Order of Restitution and the
Industrial Commission sought an “Order Renewing Restitution Order and Judgment” (the First
Renewal Order). On July 7, 2010, Magistrate Judge Dan C. Grober granted the order, which read:
                 WHEREAS, on July 27, 2005, Plaintiff received a restitution order in the
         District Court of the Third Judicial District of the State of Idaho, in and for the
         County of Owyhee, against Malinda Poe, in the amount of $2,346.00; and




2
  The defendant’s first name is spelled both as “Malinda” and “Melinda” in the record. Additionally, the victim’s name
is spelled both as “Helen Michelle Aguilara” and “Michelle Aguilera.” We will conform to the spelling of the names
as found in the original 2003 Order of Restitution: “Malinda Poe” and “Michelle Aguilera.”
3
  It is unclear from the record why the amount of total restitution was decreased by more than six hundred dollars.


                                                          2
               WHEREAS, a lien as expressed in Idaho Code § 10-1110 was properly
       perfected by recording of the Restitution Order and Judgment in the County of
       Owyhee, State of Idaho, on August 6, 2009, under instrument number 268908; and
              WHEREAS, the restitution order in this matter has not been totally satisfied,
       as shown by Plaintiff’s Motion; and
              WHEREAS, Plaintiff has properly moved for renewal of restitution order
       pursuant to Idaho Code § 10-1111;
               NOW, THEREFORE, IT IS HEREBY ORDERED that the restitution order
       in this case be renewed and the lien established by Idaho Code § 10-1110 shall
       continue for five (5) years from the date of this Order.
       Five years later, on July 14, 2015, Magistrate Judge Grober entered a second Order
Renewing Restitution Order and Judgment (the Second Renewal Order) in favor of the Industrial
Commission, which again provided “the lien established by Idaho Code § 10-1110 shall continue
for five (5) years from the date of this Order.”
       On July 2, 2020, approximately five years after the Second Renewal Order, the Industrial
Commission filed a motion to renew the restitution order for a third time. Attached to the motion
was “a proposed third Order Renewing Restitution Order and Judgment” (the Proposed Third
Renewal Order), which, if granted, would have renewed the restitution order against Poe for the
remaining balance of $1,225. On July 7, 2020, the Industrial Commission received notice that
Magistrate Judge Shane Darrington, who was now presiding over the matter, denied the motion
for the Proposed Third Renewal Order. Citing State of Idaho v. Johnson, 167 Idaho 454, 470 P.3d
1263 (Ct. App. 2020), the magistrate court found that the “Industrial Commission ha[d] no
standing to bring this motion[.]”
       On July 9, 2020, the Industrial Commission requested that the magistrate court reconsider
its decision to deny the Commission’s motion seeking the Proposed Third Renewal Order. In
response, the magistrate court’s clerk notified the Commission that “if you would like to set it for
hearing, with notice to all parties, you may do so.” The Industrial Commission then filed a notice
of hearing and specifically requested that the magistrate court review the Idaho Court of Appeals
decision in Workman v. Rich, 162 Idaho 711, 403 P.3d 1200 (2017), prior to the hearing.
       On July 20, 2020, the hearing was held in magistrate court. Present at the hearing were
Blair Jaynes, the Lead Deputy Attorney General for the Idaho Industrial Commission, and Sam
Dickinson, a deputy Owyhee County Prosecuting Attorney who appeared for the State. Neither
Poe nor a lawyer representing her attended the hearing. The magistrate court “noted that the State



                                                   3
did not receive notice of this hearing” and asked Dickinson if he “was ready to proceed.” Dickinson
explained he “was not prepared to go forward” because “his office did not know what this [hearing]
was about.” The magistrate court ended the hearing and “continued the matter until such time as
the State is made of [sic] aware of the hearing.”
       Instead of pursuing the hearing in magistrate court, the Industrial Commission appealed to
the district court. On December 1, 2020, the district court issued its Memorandum Decision and
Order Dismissing Appeal. The district court concluded that the “Industrial Commission has no
standing to intervene in a criminal case.” The district court further concluded that a “[r]estitution
order is not a judgment, and is not subject to renewal under” Idaho Code section 10-1110. The
district court then summarily dismissed the appeal. The Industrial Commission timely appealed to
this Court.
       On March 23, 2021, after the Commission filed its notice of appeal to this Court but before
it had filed its opening brief, the Owyhee County Prosecuting Attorney filed a motion in magistrate
court to renew the 2005 amended restitution order. Contemporaneously filed with the motion was
a notice of hearing, in which the prosecutor requested a hearing be held on May 10, 2021, in order
to resume the hearing that had been continued on July 20, 2020. On March 25, 2021, without a
hearing, the magistrate court entered an “Order Renewing Restitution Order and Judgment” for
the third time (the Third Renewal Order), with the Industrial Commission erroneously listed as the
plaintiff. On May 11, 2021, several weeks after the Commission’s opening brief was filed before
this Court, the magistrate court entered another “Order Renewing Restitution Order and Judgment”
nunc pro tunc (the Nunc Pro Tunc Renewal Order), which was to be back-dated to July 2, 2020,
the date the Commission originally filed its motion to renew the amended restitution order for the
third time.
                                    II.     STANDARD OF REVIEW
               When this Court reviews the decision of a district court sitting in its capacity
       as an appellate court, the standard of review is as follows:
               The Supreme Court reviews the trial court (magistrate) record to
               determine whether there is substantial and competent evidence to
               support the magistrate’s findings of fact and whether the
               magistrate’s conclusions of law follow from those findings. If those
               findings are so supported and the conclusions follow therefrom and
               if the district court affirmed the magistrate’s decision, we affirm the
               district court’s decision as a matter of procedure.



                                                    4
       Bailey v. Bailey, 153 Idaho 526, 529, 284 P.3d 970, 973 (2012) (quoting Losser v.
       Bradstreet, 145 Idaho 670, 672, 183 P.3d 758, 760 (2008)). Thus, this Court does
       not review the decision of the magistrate court. Id. “Rather, we are ‘procedurally
       bound to affirm or reverse the decisions of the district court.’ ” Id. (quoting State v.
       Korn, 148 Idaho 413, 415 n. 1, 224 P.3d 480, 482 n. 1 (2009)).
Pelayo v. Pelayo, 154 Idaho 855, 858–59, 303 P.3d 214, 217–18 (2013).
       “Jurisdictional issues, like standing, are questions of law, over which this Court exercises
free review.” Tucker v. State, 162 Idaho 11, 17, 394 P.3d 54, 60 (2017) (quoting In re Jerome Cnty.
Bd. of Comm’rs, 153 Idaho 298, 308, 281 P.3d 1076, 1086 (2012)).
                                           III.   ANALYSIS
       A. We first consider whether this appeal is moot.
       On appeal, the Commission argues neither the Third Renewal Order nor the Nunc Pro Tunc
Renewal Order render this appeal moot. We agree. “ ‘An issue becomes moot if it does not present
a real and substantial controversy that is capable of being concluded’ by judicial relief.” State v.
Barclay, 149 Idaho 6, 8, 232 P.3d 327, 329 (2010) (quoting Koch v. Canyon Cnty., 145 Idaho 158,
163, 177 P.3d 372, 377 (2008)). An issue does not present a real and substantial controversy if
“any judicial relief from this Court would simply create precedent for future cases and would have
no effect on either party.” Id. However,
       [e]ven where a question is moot, there are three exceptions to the mootness
       doctrine: “(1) when there is the possibility of collateral legal consequences imposed
       on the person raising the issue; (2) when the challenged conduct is likely to evade
       judicial review and thus is capable of repetition; and (3) when an otherwise moot
       issue raises concerns of substantial public interest.”
Id. (quoting Koch, 145 Idaho at 163, 177 P.3d at 377).
       Here, the prosecutor’s first involvement in the case was at the hearing on July 20, 2020,
more than five years after the Second Renewal Order was issued on July 14, 2015. The prosecutor
did not file a motion to renew the restitution order until eight months later on March 23, 2021. We
do not condone the magistrate court’s decision to allow a party it deemed to have standing (but
who did not file a motion to renew a judgment within the time allowed) to somehow benefit from
another party’s filing when the magistrate court concluded the party who made a timely filing did
not have standing. We question whether the procedure followed in this case effectively tolled the
timeline to seek a renewal order. In addition, the Industrial Commission argued that the
prosecutor’s motion was untimely. We have no reason to disagree with the Industrial




                                                  5
Commission’s argument. Therefore, we conclude a real and substantial controversy exists in the
case at bar. Accordingly, because the appeal is not moot, we will address its merits.
       B. The Industrial Commission does not have standing to bring a motion to renew an
          order of restitution.
       The district court concluded that victims do not have standing to renew restitution orders
because the “Industrial Commission has no standing to intervene in a criminal case.” While “[t]he
victim is the beneficiary of [a restitution] order,” the district court reasoned, “the order itself is
entered as part of the criminal sentencing process[:]”
              If the order is to be amended, or process under the order is to be altered, the
       change, in effect, would be a change to the sentence as pronounced by the trial
       judge. Only the court has the jurisdiction to alter or amend the terms of a criminal
       sentence, which would include modifying or renewing an order of restitution.
               This means that even when recorded as a judgment, the parties to the order
       remain the state, as the entity prosecuting the crime, and the defendant. The victim
       is not a party, and clearly, the victim has no jurisdiction to seek to alter or amend
       the criminal sentence pronounced by the court.
The district court further explained that, in Johnson, 167 Idaho 454, 470 P.3d 1263, the Idaho
Court of Appeals “held that restitution in a criminal case sought by a non-party is not a process
provided by law.”
       On appeal, the Industrial Commission asserts it is not attempting “to intervene in a criminal
case,” it is only attempting to renew the restitution order originally obtained by the Owyhee County
Prosecuting Attorney. The Commission argues that Johnson is inapplicable because it dealt with
the entry of an order of restitution rather than a renewal of such an order. The Commission points
to Article I, section 22(7) of the Idaho constitution and notes that “[a] crime victim in Idaho has a
constitutional right ‘[t]o restitution, as provided by law, from the person committing the offense
that caused the victim’s loss.’ ” Additionally, the Commission asserts, when the Legislature
amended Idaho Code section 10-1110 in 2015 to provide more time for crime victims to collect
restitution, the Legislature did so with an understanding that victims would be able to renew
judgments for orders of restitution.
       We conclude that victims do not have standing in a criminal case to independently seek
renewal of a judgment for an order of restitution. “Although the Idaho Constitution enumerates a
series of rights for crime victims, including the right “to restitution, as provided by law, from the
person committing the offense that caused the victim’s loss,” nowhere does it confer upon a crime
victim the status of a party in a criminal proceeding.” Johnson, 167 Idaho at 458, 470 P.3d at 1267


                                                  6
(quoting IDAHO CONST. art. I, § 22(7)). We recognize that Johnson focused on whether a victim
has standing to seek restitution but said nothing about who may renew judgments of orders of
restitution. However, we nonetheless find the Court of Appeals’ decision in Johnson well-reasoned
and instructive here.
       In Johnson, the district court granted a victim’s motion for restitution. 167 Idaho at 457,
470 P.3d at 1266. The Court of Appeals reversed, concluding that, “[b]ecause the State was not
seeking restitution on behalf of the crime victim and the victim did not have standing to file a
restitution motion, the district court lacked authority to consider the motion.” Id. at 455, 470 P.3d
at 1264. The court explained:
       Under Idaho’s current statutory scheme, crime victims are not parties to a criminal
       case even for the limited purpose of seeking restitution and therefore lack standing
       to pursue a motion independently of a party. The Idaho Constitution provides
       “every action prosecuted by the people of the state as a party, against a person
       charged with a public offense, for the punishment of the same, shall be termed a
       criminal action.” IDAHO CONST. art. V, § 1. This principle is echoed statutorily by
       I.C. § 19-104, which defines the State and the person charged as the only parties to
       criminal actions. At the core of these provisions is the belief that criminal
       prosecutions are public matters, sought by the State on behalf of its citizen, not
       contests between a defendant and a crime victim. See State v. Gault, 304 Conn. 330,
       39 A.3d 1105, 1113 (2012).
                Although the Idaho Constitution enumerates a series of rights for crime
       victims, including the right “to restitution, as provided by law, from the person
       committing the offense that caused the victim’s loss,” it does not confer upon a
       crime victim the status of a party in a criminal proceeding. IDAHO CONST. art. I, §
       22. This is true, even when the proceeding involves a restitution order. Although
       restitution statutes vary from state to state, it is generally understood while crime
       victims are sometimes present and often represented by counsel, the government is
       still the only party to the case, other than the defense, and procedurally, the
       prosecutor requests restitution. Cortney E. Lollar, What Is Criminal Restitution?,
       100 IOWA L. REV. 93, 110 (2014).
Id. at 458, 470 P.3d at 1267 (footnote omitted).
       We agree with the Court of Appeals. The only parties to a criminal action are the State and
the defendant. I.C. § 19-104 (“A criminal action is prosecuted in the name of the state of Idaho, as
a party, against the person charged with the offense.”). “As a crime victim is not a party to a
criminal case, the victim cannot intervene in a defendant’s criminal proceeding because, unlike
Idaho Rule of Civil Procedure 24, the Idaho Rules of Criminal Procedure do not provide a process
for intervention.” Johnson, 167 Idaho at 458, 470 P.3d at 1267. “The inability of non-parties to



                                                   7
intervene in a criminal case recognizes that the considerations underlying intervention in a civil
case are not applicable to a criminal proceeding.” Id.
       “No other rule, statute, or constitutional provision allows a crime victim to independently
intervene within a defendant’s criminal case.” Id. at 459, 470 P.3d at 1268. Idaho Code section 10-
1111(1), relevant here, provides:
       Unless the judgment has been satisfied, at any time prior to the expiration of the
       lien created by section 10-1110, Idaho Code, or any renewal thereof, the court that
       entered the judgment, other than a judgment for child support, may, upon motion,
       renew such judgment by entry of an order renewing judgment.
I.C. § 10-1111(1). Assuming without deciding that an order of restitution for a crime victim may
be renewed pursuant to Idaho Code section 10-1111 as the Industrial Commission contends,
nothing in the plain language of the statute confers the right to intervene in a criminal case upon a
victim. The statute simply states that the criminal court, as “the court that entered the judgment,”
“may, upon motion, renew such judgment[.]” We decline to read meaning into the statute that is
not present in its plain language, particularly where doing so would give a victim “the authority to
usurp the prosecutor’s distinct position in a criminal case.” See Johnson, 167 Idaho at 458, 470
P.3d at 1268.
       Finally, we address the Commission’s argument that, “[i]f a prosecutor is allowed to choose
to not renew a civil [sic] judgment stemming from the recording of a validly entered restitution
order but is free to instead let the victim’s judgment lien expire, that would deny victims their
constitutional right to restitution.” The Commission’s argument conflates “civil” and “criminal”
judgments. Idaho Code section 19-5305(1) provides that “an order of restitution may be recorded
as a judgment and the victim may execute as provided by law for civil judgments.” I.C. § 19-
5305(1) (italics added). That we have concluded victims do not have standing to intervene in a
criminal case has no bearing on their ability to recover the restitution due on a civil judgment. Title
11 of the Idaho Code governs “Enforcement of Judgments in Civil Actions.” I.C. §§ 11-101–731.
Idaho Code section 11-101 explicitly contemplates the enforcement of a restitution order: “The
party in whose favor a judgment for restitution to a victim of crime has been entered pursuant to
section 19-5305, Idaho Code, may . . . have a writ of execution issued for its enforcement[.]” I.C.
§ 11-101. Furthermore, even if the victim in the underlying criminal case decides not to bring a
civil suit, the Industrial Commission is authorized by statute to bring a civil action against a
criminal defendant to recover compensation awarded to victims through the Crime Victims



                                                  8
Compensation Program. I.C. § 72-1023. Additionally, we note that, before the order of restitution
expires, victims may record the restitution order and obtain “a lien upon all real property of the
judgment debtor” pursuant to Idaho Code section 10-1110. I.C. § 10-1110. We recognize that
crime victims are constitutionally entitled to restitution; however, our decision today simply
“preserves the nature of criminal proceedings as a process between the State and the defendant[.]”
See Johnson, 167 Idaho at 459, 470 P.3d at 1268. It does not foreclose victims from pursuing their
right to restitution through the correct procedural path.
       In sum, we hold that the district court did not err when it concluded the Industrial
Commission did not have standing to pursue a renewal of an order of restitution. Because we
conclude the Industrial Commission has no standing, we need not reach the other issues presented
by this appeal.
                                         IV.     CONCLUSION
       For the reasons stated above, we affirm the district court’s decision.
       Chief Justice BEVAN, Justices BRODY, MOELLER and TROUT, J. Pro Tem, CONCUR.




                                                  9